Case 2:19-cv-04309-VBF-KES Document 44 Filed 05/12/20 Page 1 of 1 Page ID #:272



  1
  2
  3                                                             JS-6
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JOSE M. PEREZ,                           Case No. 2:19-cv-04309-VBF (KES)
 12                Plaintiff,
 13          v.                                            JUDGMENT
 14    C. BRADY, et al.,
 15                Defendants.
 16
 17
 18         Final judgment is hereby entered in favor of all the defendants and against
 19   plaintiff Jose M. Perez. IT IS SO ADJUDGED.
 20
 21   Dated: May 12, 2020                  ________________________________
 22                                         VALERIE BAKER FAIRBANK
                                           UNITED STATES DISTRICT JUDGE
 23
 24
 25
 26
 27
 28
